

116 HR 6176 IH: Solar Vocational Education and Training for our Servicemembers Act
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6176IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. O'Halleran (for himself, Mrs. Lee of Nevada, Mr. Riggleman, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Energy to develop a solar workforce training course for certain members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Solar Vocational Education and Training for our Servicemembers Act or the Solar VETS Act.2.Solar workforce training course for members of the Armed Forces(a)Training course(1)In generalThe Secretary, in collaboration with the Secretary of Defense, shall develop a training course for careers in solar-related occupations to be—(A)made available—(i)at military installations; and(ii)to eligible members of the Armed Forces; and(B)administered by institutions of higher education pursuant to an agreement with the Secretary.(2)Course componentsThe training course shall include—(A)hands-on, in-person instruction with respect to solar-related occupations;(B)assistance with resume preparation;(C)assistance with job interview preparation; and(D)an examination that results in the receipt of an entry-level certification in solar installation (such as a certification from the North American Board of Certified Energy Practitioners).(3)Fees or charges prohibited; reimbursement for examination costs(A)Fees or chargesNo fee or charge may be assessed to an eligible member of the Armed Forces in connection with the participation of the member in the training course.(B)ReimbursementThe Secretary shall reimburse an eligible member of the Armed Forces for the costs of an examination described in paragraph (2)(D) incurred by the member.(b)Selection of participating military installations(1)In generalThe Secretary, in collaboration with the Secretary of Defense, shall select military installations at which the training course will be offered to eligible members of the Armed Forces.(2)ConsiderationsIn selecting a military installation, the Secretary shall consider—(A)the average number of eligible members of the Armed Forces stationed at the military installation;(B)the solar market in the local community near the military installation, including the number of relevant employers and job opportunities; and(C)the capability of institutions of higher education located near the military installation to administer the training course.(c)Agreement with institution of higher educationFor each military installation at which the training course is to be offered, the Secretary shall enter into an agreement with an institution of higher education located near the military installation under which the institution shall administer the training course.(d)OutreachThe Secretary, in collaboration with the Secretary of Defense, shall ensure that—(1)commanders at military installations are aware of the availability of the training course; and(2)installation transition offices inform eligible members of the Armed Forces about the training course.(e)DefinitionsIn this section, the following definitions apply:(1)Eligible member of the Armed ForcesThe term eligible member of the Armed Forces means a member of the Armed Forces that—(A)has completed at least 180 days on active duty in the Armed Forces; and(B)is expected to be discharged or released from active duty in the Armed Forces within 180 days of the date of commencement of participation in the training course.(2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)Military installationThe term military installation means a military installation that is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands of the United States, the Commonwealth of the Northern Mariana Islands, or Guam.(4)SecretaryThe term Secretary means the Secretary of Energy.(5)Training courseThe term training course means the training course developed under subsection (a).